Citation Nr: 0619572	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-17 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the delimiting date for receiving educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, is correct.  

2.  Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel









INTRODUCTION

The appellant had active military service from September 1991 
to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 2002 and August 2003 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Muskogee, Oklahoma.                  


FINDINGS OF FACT

1.  In a Certificate of Eligibility, dated on October 16, 
2002, the appellant was notified that his delimiting date 
(ending date) of eligibility for Chapter 30 benefits was May 
19, 2003.  

2.  In June 2003, the appellant submitted a Notice of 
Disagreement (NOD).  In the NOD, the appellant stated that he 
disagreed with the decision to set his delimiting date for 
the receipt of Chapter 30 educational assistance benefits in 
May 2003.  He also requested that the delimiting date be 
extended to May 2005.       

3.  By an August 2003 decision letter, the RO denied the 
appellant's claim for an extension of the delimiting date for 
educational assistance benefits under Chapter 30.  

4.  In April 2004, the appellant submitted a VA Form 9, 
Appeal to Board of Veterans' Appeals, and maintained that the 
delimiting date for his Chapter 30 benefits should be 
extended for one year and six months.  By an October 2005 
remand decision, the Board construed the VA Form 9 as a 
timely NOD with the August 203 decision letter which denied 
the appellant's claim for an extension of the delimiting date 
for educational assistance benefits under Chapter 30.  

5.  A statement of the case addressing the issue of whether 
the delimiting date for receiving educational assistance 
benefits under Chapter 30, Title 38, United States Code, was 
correct, was mailed to the appellant on December 30, 2005.  A 
substantive appeal pertaining to the aforementioned issue was 
not received within 60 days from the date of mailing of the 
statement of the case or within a year from the October 2002 
determination.      

6.  A statement of the case addressing the issue of 
entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, was mailed to the appellant on December 
30, 2005.  A substantive appeal pertaining to the 
aforementioned issue was not received within 60 days from the 
date of mailing of the statement of the case or within a year 
from the RO's August 2003 decision letter.     

7.  In an April 21, 2006, letter from the Board to the 
appellant, the appellant was informed that the Board had 
raised the issue of the timeliness of a substantive appeal 
regarding the issues of whether the delimiting date for 
receiving educational assistance benefits under Chapter 30, 
Title 38, United States Code, was correct, and entitlement to 
an extension of the delimiting date for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.  The appellant was given 60 days to present a written 
argument, submit additional evidence relevant to 
jurisdiction, or to request a hearing.  The appellant did not 
respond.     


CONCLUSIONS OF LAW

1.  A substantive appeal pertaining to the issue of whether 
the delimiting date for receiving educational assistance 
benefits under Chapter 30, Title 38, United States Code, is 
correct, was not timely received, and therefore is dismissed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2005).      

2.  A substantive appeal pertaining to the issue of 
entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, was not timely received, and therefore is 
dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When appealing a decision by the RO denying a benefit, a 
veteran will be afforded a period of 60 days from the date 
the statement of the case is mailed to him, or the remainder 
of the one-year period from the date of mailing of 
notification to the veteran relative to the determination 
being appealed, whichever ends later, in order to file his 
formal appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).

In an undated award letter to the appellant, the appellant 
was notified that he had been awarded educational benefits 
under the Montgomery GI Bill (Chapter 30).  In the letter, it 
was stated that the appellant was entitled to 19 months of 
educational assistance under the Chapter 30 program, and it 
was also noted that he had to use that benefit before May 16, 
2003.  

A Certificate of Eligibility, dated on October 16, 2002, 
notified the appellant that his delimiting date of 
eligibility for Chapter 30 benefits was May 19, 2003.  

In June 2003, the appellant submitted an NOD.  In the NOD, 
the appellant stated that he disagreed with the decision to 
set his delimiting date for the receipt of Chapter 30 
educational assistance benefits in May 2003.  He also 
requested that the delimiting date be extended to May 2005.  

In August 2003, the RO issued a statement of the case 
regarding the issue of whether the delimiting date for 
receiving educational assistance benefits under Chapter 30 
was correct.  In the August 2003 statement of the case, 
although the RO provided the appellant with the appropriate 
laws and regulations pertaining to the ending dates of 
eligibility, the RO did not provide a discussion of how such 
laws and regulations affected the determination.  See 
38 C.F.R. § 21.7050 (2005).  Thus, the Board, by an October 
2005 remand decision, found that the August 2003 statement of 
the case was inadequate because it did not provide the 
reasons and bases for the denial of the claim.  The Board 
noted that although the appellant had submitted a substantive 
appeal in April 2004 which was untimely, given that the 
August 2003 statement of the case was inadequate, the Board 
was of the opinion that the RO should reissue the statement 
of the case and specifically include the reasons and bases 
for their decision.  Therefore, as per the October 2005 Board 
remand decision, the RO, in December 2005, reissued a 
statement of the case and provided their reasons and bases 
for denying the appellant's claim.  The evidence of record is 
negative for any subsequent evidence showing that the 
appellant submitted a substantive appeal.  Accordingly, a 
substantive appeal pertaining to the issue of whether the 
delimiting date for receiving educational assistance benefits 
under Chapter 30, Title 38, United States Code, is correct, 
was not received within 60 days from the date of mailing of 
the statement of the case or within a year from the October 
2002 determination.  In addition, the evidence of record is 
negative for a request from the appellant for an extension of 
time, in accordance with 38 C.F.R. § 20.203 (2005).  

As stated above, in the appellant's June 2003 NOD as to 
whether the delimiting date for receiving educational 
assistance benefits was correct, the appellant raised the 
issue of entitlement to an extension of the delimiting date 
for educational assistance benefits under Chapter 30, Title 
38, United States Code.  In a letter from the RO to the 
appellant, dated in July 2003, the RO notified the appellant 
of the types of evidence he needed to submit and what was 
needed from him.  By an August 2003 decision letter, the RO 
denied the appellant's claim for an extension of the 
delimiting date for educational assistance benefits under 
Chapter 30.  In April 2004, the appellant submitted a VA Form 
9, Appeal to Board of Veterans' Appeals, and maintained that 
the delimiting date for his Chapter 30 benefits should be 
extended for one year and six months.  By an October 2005 
remand decision, the Board construed the VA Form 9 as a 
timely NOD with the August 2003 decision letter which denied 
the appellant's claim for an extension of the delimiting date 
for educational assistance benefits under Chapter 30.  The 
Board noted that since that NOD was still pending, it was 
proper to remand that claim because the appellant had not 
been provided a statement of the case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Thus, as per the Board's 
October 2005 remand decision, the RO, in December 2005, 
issued a statement of the case.  The evidence of record is 
negative for any subsequent evidence showing that the 
appellant submitted a substantive appeal.  Accordingly, a 
substantive appeal pertaining to the issue of entitlement to 
an extension of the delimiting date for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, was not received within 60 days from the date of 
mailing of the statement of the case or within a year from 
the RO's August 2003 decision letter.  In addition, the 
evidence of record is negative for a request from the 
appellant for an extension of time, in accordance with 
38 C.F.R. § 20.203 (2005).       

In light of the above, in a letter dated April 21, 2006, the 
Board informed the appellant that there was no evidence of 
record showing that he had submitted a substantive appeal in 
regard to the issues of whether the delimiting date for 
receiving educational assistance benefits under Chapter 30, 
Title 38, United States Code, was correct, and entitlement to 
an extension of the delimiting date for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.  The Board stated that under 38 C.F.R. § 20.101(d), 
they had to provide the appellant with notice of the 
potential jurisdictional defect in his case, and grant him a 
period of time to present argument or evidence relevant to 
the jurisdictional question.  The appellant was given 60 days 
from April 21, 2006, to submit written argument, additional 
evidence relevant to jurisdiction, or to request a hearing on 
the question of timeliness of his appeal.  The evidence of 
record is negative for a reply.  Therefore, in the absence of 
receipt of a timely substantive appeal pertaining to the 
issues of whether the delimiting date for receiving 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, is correct, and entitlement to an 
extension of the delimiting date for educational assistance 
benefits under Chapter 30, Title 38, United States Code, the 
Board is without jurisdiction to entertain an appeal of such 
claims.  See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Accordingly, the claims of whether the delimiting date for 
receiving educational assistance benefits under Chapter 30, 
Title 38, United States Code, is correct, and entitlement to 
an extension of the delimiting date for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, are dismissed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2005).    







ORDER

The claim of whether the delimiting date for receiving 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, is correct, is dismissed.  

The claim of entitlement to an extension of the delimiting 
date for educational assistance benefits under Chapter 30, 
Title 38, United States Code, is dismissed.





____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


